NO. 07-06-0284-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                FEBRUARY 28, 2008
                          ______________________________

                                   ROBERT CONWAY,

                                                               Appellant

                                            V.

                             RICHARD THOMPSON, et al.,

                                                      Appellees
                        _________________________________

            FROM THE 87TH DISTRICT COURT OF ANDERSON COUNTY;

             NO. 9991; HONORABLE DEBORAH OAKES EVANS, JUDGE
                       _______________________________

                                   Dissenting Opinion

                         _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Noting the logic and force underlying the majority’s opinion, I must nonetheless

select a different outcome. This is so not because I believe we previously erred in

Ramirez v. Dietz, No. 07-04-0108-CV, 2006 WL 507947 (Tex. App.–Amarillo March 1,

2006, no pet.), but because the trial court followed precedent issued by the appellate court

that normally reviews its decisions.     See Chapa v. Spivey, 999 S.W.2d 833 (Tex.
App.–Tyler 1999, no pet.) (holding that the minimum jurisdictional limit of a district court is

$500). More importantly, I am troubled by the fact that the power of district courts to

resolve the same dispute in Texas can vary simply because of the respective court’s

geographic location. There is no logic or sense in saying that such a court within Anderson

County cannot resolve a $250 claim while a district court in Potter County can. The

anomaly must be resolved by either our Supreme Court or Legislature, and I respectfully

invite both to do so.


       Consequently, I dissent from the majority’s opinion.




                                                  Brian Quinn
                                                  Chief Justice




                                              2